Citation Nr: 1126440	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011, the appellant testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

 
FINDING OF FACT

The Veteran's tinnitus is due to service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

III. Analysis

The appellant contends that he is entitled to service connection for tinnitus.  For the reasons that follow, the Board concludes that service connection is warranted.

A March 2007 VA audiological examination report reflects that the Veteran had tinnitus.  He reported that it was constant in frequency and loudness.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.   

At the April 2011 Board hearing, the Veteran reported that he was exposed to loud engine noise at the Air Force Base where he was stationed for more than two years.  He also testified that he was exposed to loud noise from airplanes taking off, gunfire, missiles and mortars while he was stationed in Vietnam.  His DD Form 214 indicates that his military occupation specialty (MOS) was security policeman.  The Veteran's service personnel records reflect that he was stationed in Vietnam from July 1966 to July 1967 as an Air Policeman.  Further, an August 2008 memorandum from the Joint Services Records Research Center (JSRRC) reflects that the Veteran's base was attacked three times while he was stationed there, corroborating his report that his camp was mortared on numerous occasions.  The Board notes that the appellant can attest to factual matters of which he had first-hand knowledge, such as experiencing pain in service and witnessing events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The appellant's assertion that he was exposed to loud noise in service is consistent with his MOS and the circumstances of his service.  Based on the appellant's report of his history, the Board finds the appellant was likely exposed to loud noise in service.  

The Veteran's service treatment records are entirely negative for any complaint, treatment, or diagnosis of tinnitus.  

Service connection may be granted upon a showing of continuity of symptoms since service.  38 C.F.R. § 3.303(b).  In his February 2002 claim, the appellant stated that he has had tinnitus since his military service.  At the March 2007 VA examination, the appellant reported that he had tinnitus that started "more than 25 years ago, I don't remember."  He reported that he has ringing in both years that is as loud as a normal conversation.  At the April 2011 Board hearing, he appellant reported that he first noticed tinnitus in service following the mortar attacks.  He reported that he experienced the tinnitus as headaches and humming.  He reported that the tinnitus would go away and come back, but the older he has gotten, the more severe it has become.  The appellant's comments indicate he has experienced intermittent tinnitus since service.  The appellant is competent to comment on his symptoms, such as ringing in his ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant may also report whether his symptoms have been continuous since service.  The Board finds that the appellant's account of acoustic trauma during service is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The Board further finds the Veteran's claim of having experienced tinnitus since active service to be credible.  Although there is no contemporaneous medical evidence of tinnitus in service or shortly thereafter, the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the absence of findings is not synonymous with negative findings.  Therefore, the appellant's statements indicate a continuity of symptomatology of tinnitus since service.  

The March 2007 VA examiner opined that the appellant's military noise exposure was not contributory to his report of tinnitus.  The VA examiner explained that the appellant was unable to recall an onset date or specific event that may have contributed to his current complaint of tinnitus.  He reported that his tinnitus occurs on some occasions and that it started more than 25 years ago.  The examiner noted that the appellant is unable to recall a time frame or specific event that occurred during military service that may have contributed to his tinnitus.  

In this case, the Board finds that the evidence of record supports a finding that the appellant's tinnitus is a result of his military service.  The appellant has a current diagnosis of bilateral tinnitus and was exposed to loud noise in service.  As noted above, the March 2007 VA examiner found the appellant's uncertainty as to the exact date of onset of tinnitus indicative of a lack of medical nexus.  However, at the April 2011 Board hearing, the appellant reported that his tinnitus began in service.  In his February 2002 claim, the appellant also reported that he had experienced tinnitus since service.  The appellant told the March 2007 VA examiner that his tinnitus began more than twenty-five years ago, but he could not remember.  This statement does not contradict his claim that his tinnitus began in service.  

The Board finds that the appellant's statements are consistent and credible.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In light of the appellant's competent and credible testimony that he has had tinnitus since service, and with resolution of doubt in favor of the appellant, the Board concludes that service connection is warranted for bilateral tinnitus.  


ORDER

Entitlement to service connection for tinnitus is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


